DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "coating the wood".  There is insufficient antecedent basis for this limitation in the claim, because neither claims 1 nor claim 8 specifically recite wood. As such, it is confusing as to whether wood is optional, or whether claim 8 has narrowed the range of cellulosic material to wood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301621 (“Dombrowski”) in view of Huntsman, Jeffamine D-230 Polyetheramine Technical Bulletin (2015) (“Huntsman”).

Dombrowski teaches that the composition may be applied to substrates including wood (para. 0033). While Dombrowski does not describe the composition as “impregnating,” it would be expected, given the identity of the components, that applying the composition to wood, a cellulosic material, would result in impregnation of the cellulosic material, and thus Dombrowski suggests providing cellulosic material, and concurrently (as required by claim 6) applying the first and second treatment material. 
As to claim 3, Dombrowski teaches the aqueous dispersion is an epoxy imbibed thermoplastic polymer (abstract), thus an epoxy and an epoxy imbibed thermoplastic polymer.
As to claim 4, Dombrowski teaches the recited epoxy compounds (para. 0012).
As to claim 5, Dombrowski teaches the thermoplastic polymer may be acrylic latex as a preferred embodiment (para. 0013; see examples 5-8, all using acrylic latex imbibed with epoxy).
As to claim 7, Dombrowski teaches numerous additives may be included in the composition, thus impregnating cellulose with an additive (para. 0035).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0301621 (“Dombrowski”) in view of Huntsman, Jeffamine D-230 Polyetheramine Technical Bulletin (2015) (“Huntsman”) as applied to claim 1, further in view of US 5,249,746 (“Kaneko”).
Dombrowski does not explicitly state the process is carried out at pressure greater or lower than ambient, but does teach spraying (para. 0070). As taught by Kaneko, typical paint sprayers operate at up to 3 kgf/cm2, which includes pressures below and especially above ambient pressure (approximately 1 kgf/cm2, converting from 1 atm). As such, it would be obvious to spray the composition, thus the first and second impregnation treatment, at pressures other than ambient.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/003722 A1 (“Chen”) in view of Huntsman, Jeffamine D-230 Polyetheramine Technical Bulletin (2015) (“Huntsman”).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the 
As to claims 1, 2 and 6, Chen teaches a method for preparing treated cellulosic material comprising providing cellulosic material (claim 10), a first treatment protocol of impregnating cellulosic material with an aqueous dispersion of an epoxy resin (claim 10), which meets the recited second treatment protocol. Chen teaches a second treatment protocol comprising impregnating with a carboxylated or amine curing agent (claim 11). Chen teaches that this second treatment protocol may be amine curing agent that may be polyoxypropylenediamines (para. 0016), a polyetheramine, specifically polyether diamine as required by claim 2. While Chen does not state that the polyetheramine is soluble, Huntsman teaches that polyoxypropylene diamines that are water soluble may be used as epoxy curing agents, and such, the use of water soluble polyetheramine is an obvious modification of the second treatment protocol of Chen as taught by Huntsman, which meets the recited first treatment protocol. Chen teaches that the first and second treatment protocol may be performed in any order or simultaneously as required by claim 6 (para. 0022). 
As such, it would be obvious to modify the treatment protocol of Chen using polyetherdiamines, including water soluble polyoxyalkylene diamine as Huntsman shows the same is a suitable epoxy curing agent compatible with water.
As to claims 3 and 5, Chen teaches an epoxy resin (para. 0011), and teaches that the epoxy may be provided as an acrylic epoxy hybrid latex (para. 0012), which is an epoxy imbibed acrylic latex as required by claims 3 and 5.
As to claims 4, Chen teaches the recited epoxy resins (para. 0011).
As to claim 7, Chen teaches impregnating with an additive (para. 0018).
As to claim 9, Chen teaches the treatment protocol may be carried out above and below ambient pressure (para. 0020).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/               Primary Examiner, Art Unit 1764